Citation Nr: 0101690	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-15 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder/dysthymic disorder, currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied a 
rating in excess of 50 percent for the veteran's service-
connected anxiety disorder with dysthymia and service 
connection for tinnitus.

The veteran also appealed that part of the May 1999 RO 
decision that denied service connection for post traumatic 
stress disorder (PTSD) and a right index finger disability, 
and secondary service connection for heart disease.  At a 
September 1999 RO hearing, the veteran withdrew his claims 
for service connection for PTSD and a right index finger 
disability from appellate status, and clarified that he was 
seeking compensation for a heart disorder under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  An October 
1997 RO decision denied that claim.  The Board refers this 
matter and, as the RO denied the veteran's claims for service 
connection for PTSD and a right index finger disability on 
the basis that they were "not well grounded", these latter 
two issues to the RO for any indicated action.  (The Board 
notes that on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), superseding the decision of the 
Court of Appeals for Veterans Claims in Morton v. West, which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This law eliminates the concept of a 
well grounded claim, and redefines the VA's duty to assist.  
As such, the veteran may reopen his service connection claims 
for PTSD, heart condition as secondary to PTSD, and right 
middle index finger disorder, which were denied on the basis 
of not well grounded.
The veteran withdrew a request for a Travel Board hearing in 
January 2000.

The issue of entitlement to service connection for tinnitus 
will be addressed in the remand appended to this decision.


FINDINGS OF FACT

The veteran's anxiety disorder with dysthymia is not 
manifested by more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 50 percent for an anxiety disorder with dysthymia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  The Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

At a March 1999 VA examination the veteran reported becoming 
reclusive, periods of confusion, and getting lost in stores.  
He believes he was being cheated and reported anxiety and 
panic attacks when he became confused.  The veteran believed 
that people noticed his mistakes, and he provided multiple 
examples of his memory problems.  He had some associations 
with his in-laws, but he found they were not as friendly as 
they used to be.  He reported not having motivation, lack of 
energy, headaches, being anxious and restlessness.  He 
described himself as previously being outgoing and having 
many friends, which has changed.  The veteran described 
suffering a heart attack in 1976 and since then had periods 
that he felt anxious and confused, and he believed that 
everything going on with him was related to his heart 
problems.  He believed that there had been a change in his 
behavior and everyone has noticed.  

The examination showed the veteran to be neatly groomed, 
clean and appropriate for the weather.  There was no evidence 
of psychomotor abnormality, behavior was cooperative, and he 
established appropriate eye contact.  Speech was coherent and 
articulate and fluent.  The veteran claimed that he forgot 
words and after a while he remembered.  The veteran's 
thoughts were goal directed and he denied current suicidal or 
homicidal ideas, but described that after he had the cardiac 
arrest he kept thinking about suicide, but then he sought 
counseling and shared his thoughts with his family.  The 
veteran reported hypnagogic hallucinations and he had dreams 
of hell.  He reported crying spells.  His affect was 
appropriate and his mood was labile and dysphoric.  The 
veteran was alert and oriented times three.  The veteran was 
aware of current events, he repeated six digits forward and 
three digits backward, and he remembered two out of three 
unrelated words.  He did serial sevens without mistake and 
was able to find similarities with a fair level of 
abstraction.  Axis I diagnosis was anxiety disorder due to 
cardiac arrhythmia; panic disorder; dysthymia.  Global 
Assessment of Functioning (GAF) score was assessed as 53 
current and past year 55.

VA outpatient progress notes dated August 1999 indicated that 
the veteran reported partial remission of his symptoms with 
his medication.  The report indicated that the veteran 
continued to ruminate about his health and was very 
somatically preoccupied.  The veteran continued to report 
panic attacks, voices, and vague suicidal ideations, but 
denied plan or hopelessness.  The examination showed the 
veteran to be cooperative, alert, coherent, mood anxious, 
affect constricted, no psychotic symptoms, no active 
homicidal/suicidal ideation, and cognition well within normal 
limits.  The impression was anxious depression with a partial 
response to current medications.

September 1999 VA outpatient progress notes show that the 
veteran reported being off Paxil for at least one week with a 
return of anxiety and increased somatic ruminations.  The 
examiner indicated that the veteran was convinced that his 
heart was "burned" by the electric shock from the 
defibrillator 2 years prior when he went into cardiac arrest.  
His belief almost reached psychotic proportions as he was 
convinced of this in spite of reassurances to the contrary 
from his doctors.  The veteran remained depressed, anhedonic 
and socially withdrawn.  The mental status examination showed 
the veteran to be depressed, anxious, cooperative, alert, and 
oriented times three.  His mood was depressed, speech 
coherent with no hallucinations and no homicidal or suicidal 
ideation.  The impression was major depression with quasi-
psychotic features; it was further noted that the veteran 
retained some reality testing.  The veteran was also informed 
to stop using nonprescribed medications.

The veteran was seen in a private hospital emergency room in 
October 1999 for angina pectoris and anxiety reaction.  He 
was stabilized and released the same day.  

A VA outpatient progress notes dated November 1999 shows that 
the veteran complained of panic attacks and started to have 
problems with his new medication dosage.  The veteran denied 
any suicidal ideations.  It was noted that the panic attack 
was a rebound reaction secondary to sudden discontinuance of 
Paxil; the veteran was reassured and advised to restart his 
Paxil and see his psychiatrist as soon as possible.  

VA mental health outpatient physician visit report dated 
November 1999 show that the veteran had an episode of 
unstable angina and bradycardia one month prior and as a 
result the veteran reported being more anxious and concerned 
about his health.  He indicated that he put himself back on 
Paxil and felt it was somewhat effective.  The veteran 
reported being isolated and had occasional passive suicidal 
thoughts, but no current plan or intent.  He also reported 
having thoughts of overdosing on medication he had saved at 
home.

VA outpatient progress notes dated January 2000 showed that 
the veteran was seen for monitoring of medication, response, 
and side effects.  It was noted that psychiatrically the 
veteran remained the same.  The veteran continued to endorse 
panic attacks and anxiety.  Depression and vague suicidal 
ideation persisted, but without a plan or immediate intent.  
The mental status examination showed the veteran to be 
anxious, with a constricted affect, mood mildly depressed, 
with no psychotic symptoms and no acute homicidal or suicidal 
ideation.  The impression was panic disorder and persistent 
somatization.  

VA outpatient telephone progress notes dated February 2000 
showed the veteran feeling better since taking Clonazepam.  
Later that month the veteran called and indicated that he was 
staggering after taking one tablet.  The veteran was advised 
to reduce his dosage.

At his RO hearing dated September 1999, the veteran testified 
that he had a very bad temper, was a social misfit, and was 
treated as an outcast by people he knew.  The veteran 
indicated that he worked for Bell Telephone for 19 years and 
had always been liked and was sociable.  As a result of his 
illness, however, he testified he could not get a girlfriend 
and this led to sexual dysfunction.  He testified that he 
became easily confused and lost in buildings.  The veteran 
also indicated that he had contemplated suicide.  

The veteran's anxiety disorder/dysthymic disorder has been 
evaluated as 50 percent disabling pursuant to the criteria 
set out in 38 C.F.R. § 4.130, Diagnostic Code 9400.  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

After a review of all of the evidence of record, the Board 
concludes that a disability rating in excess of 50 percent 
for the veteran's generalized anxiety disorder is not 
warranted.  The relevant medical evidence reveals that the 
veteran's GAF score has been assessed between 53 to 55.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (hereinafter "DSM-IV"), a GAF of 51-
60 indicates "[m]oderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Psychiatric examinations have consistently showed 
the veteran to be well oriented, somatically preoccupied, 
cooperative, alert, and coherent.  There is indication of 
anxiety, a constricted affect, and panic attacks, with 
occasional passive suicidal thoughts.  However, it is 
apparent that he obtains some relief from medications, the 
panic attacks are periodic and his occasional thoughts of 
suicide are not accompanied by an actual plan.  It was noted 
in November 1999 that a panic attack was a rebound reaction 
secondary to the veteran's sudden discontinuance of Paxil; a 
follow-up outpatient clinic record indicates that the veteran 
had a positive response when he resumed that medication.  The 
record also indicates that the veteran has been employed for 
many years (he indicated 19 years at his September 1999 RO 
hearing) with the same company.  Moreover, the medical 
evidence of record does not show most of the symptoms 
associated with a the next highest (70 percent) rating.  That 
is, psychiatric examinations and other relevant medical 
records do not show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships, which would 
warrant a 70 percent evaluation under Diagnostic Code 9400. 

The Board acknowledges that the veteran's anxiety with 
dysthymia remains symptomatic and productive of significant 
impairment.  While the record in this case shows symptoms 
consistent with occupational and social impairment with 
reduced reliability and productivity, it does not reveal 
psychiatric symptomatology indicative of occupational and 
social impairment with deficiencies in most areas to warrant 
a 70 percent evaluation.  Therefore, the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for 
anxiety/dysthymic disorder is denied.

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards." 38 C.F.R. § 
3.321(b)(1).  The veteran has not shown that his 
anxiety/dysthymic disorder has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for an 
anxiety disorder with dysthymia is denied.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), amended the 
provisions of 38 U.S.C.A. § 5107 to eliminate the well-
grounded claim requirement.  VA is now required to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  However, VA may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in establishment of entitlement.

The veteran testified in his September 1999 RO hearing that 
although he was exposed to aircraft noise while in service, 
he developed bilateral tinnitus while duck hunting in Korea 
when a gun went off next to his ear.  The veteran indicated 
that he went to a medic after the incident, but they did not 
have updated equipment, but wax was removed from his ears.  
The Board notes that the only service medical record 
available was the veteran's October 1955 separation 
examination in which the clinical evaluation noted normal 
ears.  The veteran's hearing was noted as 15/15 bilaterally.  
The veteran testified that he was turned down for a railroad 
job after service due to his hearing; however, he tried to 
obtain those records but was unsuccessful.  He also indicated 
receiving treatment from Dr. O. W. Thompson, but the doctor's 
records were all destroyed in a flood in 1963.  

The evidence indicates that the RO made an effort to obtain 
the veteran's service medical records from all potential 
sources, but was unsuccessful.  The National Personnel 
Records Center (NPRC) in response to the VA's request 
indicated that the records might have been destroyed in a 
fire at the Records Center in 1973.

In a letter from Tri-State Otolaryngology Head and Neck 
Surgery Inc., dated January 1996, the physician indicated 
that the veteran had a history of a blast injury during the 
Korean War which he related to service; however, he did not 
diagnose tinnitus.

1999 VA outpatient treatment records indicate that the 
veteran was fitted for hearing aids and complained of 
bilateral tinnitus.

Although the veteran was afforded VA audiology examinations 
in February 1978, May 1996, and September 1999 with 
additional VA outpatient treatment concerning his hearing 
aids, there was no etiology opinion rendered concerning the 
veteran's tinnitus.  The Board believes that further 
development of the medical record is necessary with regard to 
this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to furnish the names and addresses 
of all VA and non-VA evaluation or 
treatment for tinnitus.  After obtaining 
appropriate consent from the veteran to 
the release of medical records, any 
relevant medical records that are not 
already in the claims file must be 
secured and associated with the claims 
folder.  38 C.F.R. § 3.159.

The RO should comply with notice and duty 
to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 State. 2096 (2000), 
specifically as it relates to obtaining 
medical documentation identified by the 
veteran.

2.  The RO should again contact the NPRC 
to make a further search for additional 
service medical records.  The RO should 
also contact the Department of the Air 
Force, to obtain any of the veteran's 
service medical and hospitalization 
records that may be available. 

3.  The veteran should be scheduled for 
VA ear examination to ascertain the 
nature and etiology of the veteran's 
bilateral tinnitus.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  After reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least 
likely as not that any such bilateral 
tinnitus is related to an incident during 
the veteran's military service, to 
include a blast injury.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.

The purpose of this remand is to obtain additional medical 
information and to comply with Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 State. 2096 (2000).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 



